FILED
                             NOT FOR PUBLICATION                            JUL 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES ARTHUR BATTLE, Jr.,                        No. 11-35327

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00818-RAJ

  v.
                                                 MEMORANDUM *
TRAVEL LODGE MOTEL, John Doe; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       James Arthur Battle, Jr., appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging defendants violated his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                 11-35327
constitutional rights during the period after his arrest and before his incarceration.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.

Chung, 391 F3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Battle’s equal

protection claims because Battle failed to raise a genuine dispute of material fact as

to whether defendants intentionally discriminated against him based upon his

membership in a protected class. See Fed. R. Civ. P. 56(a); Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998) (order).

      The district court properly granted summary judgment as to Battle’s due

process claims because Battle failed to raise a genuine dispute of material fact as to

whether defendants’ conduct “shocks the conscience.” County of Sacramento v.

Lewis, 523 U.S. 833, 845-49 (1998).

      The district court properly granted summary judgment as to Battle’s

conspiracy claims because Battle failed to identify anyone with whom the

“defendant conspired, how they conspired, and how the conspiracy led to a

deprivation of [his] constitutional rights.” Harris v. Roderick, 126 F.3d 1189, 1196

(9th Cir. 1997); see also Caldeira v. County of Kauai, 866 F.2d 1175, 1181-82 (9th

Cir. 1989) (“absence of a section 1983 deprivation of rights precludes a section

1985 claim predicated on the same allegations”).


                                           2                                     11-35327
      The district court also properly granted summary judgment as to Battle’s

claims under 18 U.S.C. §§ 241–42 because these criminal statutes do not provide a

private right of action. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir 1980)

(per curiam).

      We do not consider matters not specifically raised and argued in the opening

brief, or allegations raised for the first time on appeal. See Padgett v. Wright, 587

F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Battle’s remaining contentions, including those concerning evidentiary

issues, are unpersuasive.

      AFFIRMED.




                                           3                                    11-35327